Citation Nr: 0814430	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
status post left forearm motor nerve damage with loss of use 
associated with coronary artery disease, status post coronary 
bypass grafting surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at the St. Petersburg RO in 
June 2004.  A transcript of the hearing is associated with 
the veteran's claims folder.

In March 2006, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2007, the 
Court issued a decision that vacated the Board's decision and 
remanded the case to the Board for readjudication and the 
issuance of a new decision consistent with the Court's 
decision.  The case has been returned to the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has suffered additional 
disability due to a coronary artery bypass grafting surgery 
at a VA medical center in July 2000, and that the bypass 
surgery was performed without his written consent.  
Therefore, he argues that he is entitled to VA compensation 
under 38 C.F.R. § 3.361.

The evidence of record shows that in a September 2004 letter 
from the St. Petersburg, Florida RO to the James V. Haley 
Veterans Hospital, the RO requested that the facility provide 
copies of all hospital summaries, out-patient treatment 
records, nurses' and doctors' notes, and the like for the 
period of treatment or hospitalization from July 11, 2000 to 
July 16, 2000.  The letter also requested that a copy of the 
consent form (SF-522 or its equivalent) signed by the 
veteran, consenting to the medical treatment/surgical 
procedure be provided.  The Board notes that although copies 
of electronic records from the VA Medical Center in Tampa 
were subsequently received, the requested records, including 
a copy of the veteran's consent form were never received and 
are not currently associated with the claims folder.

In addition, the Board notes that the veteran's 
representative, in April 2005, requested that the RO obtain a 
copy of the quality assurance report concerning the veteran's 
incident.  

The provisions of 38 C.F.R. § 3.159(c) provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  If VA is unable 
to obtain such records, VA must provide the claimant with 
oral or written notice of that fact.  The notice must contain 
various information, including an explanation of the efforts 
VA made to obtain the records and a description of any 
further action VA will take regarding the claim.  38 C.F.R. § 
3.159(e).

The Board also notes that the veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Undertake appropriate development to 
obtain a copy of all hospital summaries, 
out-patient treatment records, nurses' and 
doctors' notes, and the like for the 
period of treatment or hospitalization 
from July 11, 2000 to July 16, 2000, as 
well as a copy of the consent form (SF-522 
or its equivalent) signed by the veteran, 
consenting to the medical 
treatment/surgical procedure at issue from 
the James V. Haley Veterans Hospital, and 
a copy of any quality assurance report 
prepared in connection with this incident.  
If efforts are unsuccessful in obtaining 
any such evidence, document the efforts to 
obtain the records, and request the 
veteran and his representative to provide 
a copy of the outstanding evidence to the 
extent they are able to do so.

3.  Readjudicate the veteran's claim for 
entitlement to VA compensation under 
38 U.S.C.A. § 1151 for status post left 
forearm motor nerve damage with loss of 
use associated with coronary artery 
disease, status post coronary bypass 
grafting surgery, and properly apply all 
relevant provisions of 38 C.F.R.  § 3.361 
- specifically including 38 C.F.R. 
§ 3.361(d)(1)(ii) concerning whether VA 
furnished the treatment without the 
veteran's informed consent -- based on a 
de novo review of all pertinent evidence 
and without regard to any prior decisions 
on this claim.

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



